DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 38-40 are objected to because of the following informalities:  Claims 38-40 recite “The device of claim 0,” which appears to mean “The device of claim 37,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 29, 31-33, 36-37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. (US 2017/0173358) in view of Brawn et al. (US 2018/0140406).
Demarest shows a device for whitening teeth with an inner surface extending along a portion of a user’s teeth (Fig. 1) in a mouth of a user comprising at least one sensor on the inner surface that senses whether the device is in the mouth of the user ([0062]).  With respect to claim 23, wherein the at least one sensor turns on the device when the device is placed in the mouth of the user ([0062]).  With respect to claims 24-25, wherein the at least one sensor enables operation of the device only when the device is in the mouth of the user and therefore deactivates when removed ([0062]).  
With respect to claim 3, wherein the device comprises a light and the operation of the device comprises shining the light ([0003] for instance).   With respect to claim 6, wherein the device further 
However, Demarest fails to show the outer case contains the light source and reflectors to direct the light to the inner surface.
Brawn similarly teaches an intra-oral dental light device wherein the light source may either be a flexible board ([0263]; similar to Demarest), or alternatively a plurality of light-emitting diodes (“LEDs”) located in the extraoral portion that therefore emit their light from a location within the outer case (LEDs are within the outer case and therefore emit their light at this location) with reflectors positioned on the mouthpiece directing the light evenly to the inner surface ([0116] discusses the reflective optical fibers directing the light to the inner surface; see also discussed Fig. 7 showing the even dispersion of optical fibers and therefore light to each segment).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Demarest’s device by having the light source located extraorally as taught by Brawn in order to utilize known alternative light placement in the dental art.
Apparatus claims 29, 31-33 are rejected similarly to the above, where the light is configured to emit blue light ([0087] states 375 nm to 520 nm, which includes the blue light spectrum).  With respect to claim 36, Demarest/Brawn fails to show the LEDs independently controlled (The Office takes official notice that independently controlled LEDs are well known in the dental art for application of light depending on the desired treatment).
Apparatus claims 37 and 40 are rejected similarly to the above where the sensor is connected to a processor for handling of the data and activation (“processor” as part of the control circuit [0059]).

Claims 22, 30, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Demarest in view of Brawn and yet further in view of Kimmel (US 2017/0238863).
Demarest/Brawn discloses the device as previously described above, but fails to show that the sensor is an EMF sensor.
Kimmel similarly teaches an oral device having a sensor wherein the sensor may either be temperature or humidity for instance or an EMF sensor ([0048]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Demarest/Brawn’s device by substituting the EMF sensor as taught by Kimmel in order to utilize known alternative oral cavity sensing means.

Claims 26-28, 34-35, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Demarest in view of Brawn and yet further in view of Barnes et al. (US 2019/0167400).
Demarest/Brawn discloses the device as previously described above and shows wherein the sensor is responsible for waking up/turning on the device, but fails to show including an accelerometer responding to being shaken and the use of a timer and its features as claimed.
Barnes similarly teaches a dental whitening device including an accelerometer that would respond to being shaken ([0016], [0261]); with respect to claim 27, wherein the timer turns off the device after a certain amount of time that the device has been operating in the mouth of the user ([0259], [0261], [0271]); wherein the certain amount of time is adjustable ([0259], [0261], [0271]); with respect to claim 28, wherein the certain amount of time is automatically adjusted by the device ([0259], [0261], [0271]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Demarest/Brawn’s device by including the sensor and timer as taught by Barnes in order to utilize known alternative sensors in the dental whitening art for activation and sustaining of treatment and to provide minimum or prescribed treatment times.
Apparatus claims 34-35, 39 are rejected similarly to the above.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The common knowledge or well-known in the art statement from the previous rejection is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. 
Applicant’s arguments with respect to the newly amended claim language have been addressed with further citations of the Brawn reference which shows the multiple LEDs within the external portion and the reflectors on the mouthpiece to evenly distribute the light.
Applicant argues that neither Demarest or Brawn show a plurality of LEDs disposed within the outer case and configured to emit light from a location within the outer case, however Fig. 13 of Brawn for instance shows the LEDs and therefore their emission of light from within the external portion.  Applicant appears to argue the optical fibers as being part of the light source, however the LEDs are the light source and the optical fibers are the reflectors that direct the emitted light to the mouthpiece.
Applicant appears to be arguing the references individually by arguing Demarest does not teach a light source disposed within the outer case and reflector to direct the light evenly, however this was admitted to and is taught by the Brawn reference.  Applicant also argues that Brawn directs its light at the roots of the teeth and therefore at the gums rather than the teeth themselves, however Demarest has already shown the distribution of light at the teeth, Brawn is simply incorporated to show the alternative configuration of external light sources to the panel.  
Applicant argues that Brawn’s optical fibers to not evenly distribute, however as detailed above in the rejection, particularly with reference to Fig. 7, an even distribution of optical fibers and therefore light are provided to each region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772